Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the first, second and third resonant frequencies are equal, but claim 3 recites differences between the three resonant frequencies, which appears to contradict, claim 2.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0280218) in view of Ohashi (US 2020/0152857) in further view of Gado (US 2017/0214994).

Regarding claim 1, Wang teaches A MEMS microphone sensor comprising: an element storage case (Wang figure 6A, cover 120 and PCB 110) including at least one case-side diaphragm that is a vibration plate having a thickness direction along a directional axis (Wang figure 6A-6B, and ¶0044 “moveable portion 1563 is sized such that it may be allowed to move (or bend) through the hollow space 1543 of the spacer 154); and at least one MEMS microphone element accommodated in the element storage case and spaced apart from the case-side diaphragm (Wang figure 6A-6B, and ¶0044 “moveable portion 1563 is sized such that it may be allowed to move (or bend) through the hollow space 1543 of the spacer 154), wherein: the MEMS microphone element includes an element-side diaphragm that is a vibration film having the thickness direction along the directional axis (Wang figures 6A-6B, diaphragm 142) and provided by a thin part of a substrate having the thickness direction along the directional axis (Wang figures 6A-6B, diaphragm 142 is on multiple spacer/substrates including spacer 154 and substrate 152); the substrate is arranged to provide at least one closed space as a resonant space between the case-side diaphragm and the element-side diaphragm (Wang figure 6A-6B, space formed by the diaphragms 142+1563, spacer and substrates); and the semiconductor substrate is fixed and supported by the element-storage case (Wang figure 6A-6B and ¶0048, “When the shutter structure 150 as shown in FIG. 2 is mounted on the PCB 110,” the transducer 140 and shutter structure 150 is fixed and supported in place on PCB 110), however does not explicitly teach the MEMS microphone is an ultrasonic sensor and the substrate is a semiconductor substrate.

Ohashi teaches mounting a MEMS device diaphragm on a semiconductor substrate (Ohashi figure 2, vibration plate 2 and ¶0060 “ultrasonic device 10 is configured as MEMS”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor substrate material, since it has been held to be within the general skill of a worker in the art to 

Gado teaches the MEMS microphone is an ultrasonic sensor and ultrasonic elements (Gado ¶0026, “dual purpose ultrasonic MEMS microphone”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gado to improve the known transducer of Wang in view of Ohashi to achieve the predictable result of enhancing audio processing by adjusting the frequency range of audio input.

Regarding claim 8, Wang in view of Ohashi in further view of Gado teaches the closed space has a cross-sectional area orthogonal to the directional axis; and the cross-sectional area varies along a directional-axis direction parallel to the directional axis (Wang figure 6A, components between diaphragm 142 and plate 1563 vary in length).

Regarding claim 9, Wang in view of Ohashi in further view of Gado teaches a damper accommodated in the closed space (Wang ¶0046, “moveable portion 1563 to block the air flow path to the acoustic chamber, so that the diaphragm and the back plate of the MEMS device can be protected”).



Regarding claim 14, Wang in view of Ohashi in further view of Gado teaches a slit arranged at one end of the element storage case on a side of the case-side diaphragm in a directional-axis direction parallel to the directional axis (Wang figure 6A, sound hole 112).

Regarding claim 19, Wang in view of Ohashi in further view of Gado teaches a resonant frequency of each of the ultrasonic element, the closed space, and the case-side diaphragm is disposed in a range between 30 kHz and 100 kH (Ohashi figure 2, vibration plate 2 and ¶0060 “ultrasonic device 10 is configured as a MEMS”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0280218) in view of Ohashi (US 2020/0152857) in further view of Gado (US 2017/0214994) in further view of Nakamura (US 2013/0308425).



Nakamura teaches wherein: a resonant frequency of the ultrasonic element is defined as a first resonant frequency; a resonant frequency of the closed space is defined as a second resonant frequency; a resonant frequency of the case-side diaphragm is defined as a third resonant frequency; and the first to third resonant frequencies are equal to each other (Nakamura ¶0035).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Nakamura to improve the known transducer of Wang in view of Ohashi in further view of Gado to achieve the predictable result of transmitting ultrasonic waves at high power (Nakamura ¶0035).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0280218) in view of Ohashi (US 2020/0152857) in further view of Gado (US 2017/0214994) in further view of Schelling (US 2017/0230756).



Schelling teaches the technique of forming an array of transducers (Schelling ¶0079).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Schelling to improve the known transducer of Wang in view of Ohashi in further view of Gado to achieve the predictable result of a stronger input and output signal utilizing multiple transducers.

Regarding claim 11, Wang in view of Ohashi in further view of Gado in further view of Schelling teaches a diaphragm separation member arranged between adjacent case-side diaphragms, wherein: the diaphragm separation member restricts propagation of a vibration between the adjacent case-side diaphragms when the at least one case-side diaphragm includes the plurality of case-side diaphragms arrayed in an .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0280218) in view of Ohashi (US 2020/0152857) in further view of Gado (US 2017/0214994) in further view of Miehl (US 2017/0111720).

Regarding claim 15, Wang in view of Ohashi in further view of Gado does not explicitly teach the slit is air-tightly and liquid-tightly sealed by a sealant.

Miehl teaches the slit is air-tightly and liquid-tightly sealed by a sealant (Miehl ¶0019, “a waterproof, non-permeable membrane makes for a far more reliable, ruggedized device but also makes for a far more challenging device to vent to maintain acoustics”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Miehl to improve the known transducer of Wang in view of Ohashi in further view of Gado to achieve the predictable result of maintaining acoustic performance even under sudden temperature change (Miehl ¶0019).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0280218) in view of Ohashi (US 2020/0152857) in further view of Gado (US 2017/0214994) in further view of Chi (US 2012/0001275).

Regarding claim 16, Wang in view of Ohashi in further view of Gado does not explicitly teach a moisture absorbent accommodated in the element storage case.

Chi teaches a moisture absorbent accommodated in the element storage case (Chi figure 7 and ¶0096, “moisture absorbable substance 22”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Chi to improve the known transducer of Wang in view of Ohashi in further view of Gado to achieve the predictable result of maintaining the condition of the transducer part by minimizing moisture infiltration.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a maximum difference among a difference between the first resonant frequency and the second resonant frequency, a difference between the second resonant frequency and the third resonant frequency and a difference between the first resonant frequency and the third resonant frequency is defined as Δfr; a bandwidth of a widest resonance band among a resonance band of the ultrasonic element, a resonance band of the closed space and a resonance band of the case-side diaphragm is defined as BW; and an equation of Δfr≤BW is satisfied” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the element storage case includes a side plate having a cylinder shape surrounding the directional axis, and an outer base plate that liquid-tightly seals one end of the side plate; the case-side diaphragm is provided by a thin part of the outer base plate arranged at a center of the outer base plate in an on-plane direction intersecting the directional axis; and the semiconductor substrate is fixed and supported by a case-side thick part of the outer base plate disposed in a periphery of the case-side diaphragm” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the in a case where the at least one case-side diaphragm includes a plurality of case-side diaphragms arrayed in an on-plane direction intersecting the directional axis, each of the plurality of case-side diaphragms have different resonant frequencies; in a case where the at least one ultrasonic element includes a plurality of ultrasonic elements arrayed in an on-plane direction intersecting the directional axis, each of the plurality of ultrasonic elements have different resonant frequencies; and in a case where the at least one closed space includes a plurality of closed spaces arrayed in an on-plane direction intersecting the directional axis, each of the plurality of closed spaces have different resonant frequencies” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the element storage case includes a substrate back space arranged on a side opposite to the closed space with sandwiching the semiconductor substrate between the substrate back space and the closed space, and an air vent opening for communicating the substrate back space and a case back space outside the element storage case with each other; the air vent opening is liquid-tightly sealed to restrict a liquid from passing through the air vent opening; and air passes through the air vent opening” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a frequency changer that changes a vibrational frequency of the ultrasonic element, the closed space, or the case-side diaphragm according to an operational environment temperature of the ultrasonic sensor” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the case-side diaphragm has an external surface defined as a bare surface intersecting the directional axis; the bare surface is exposed to an external space of a vehicle through a through hole of an outer plate of a vehicle body when the ultrasonic sensor is mounted in the vehicle body of the vehicle; and the case-side diaphragm has a thickness of 0.5 mm or more” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314


 
/NORMAN YU/Primary Examiner, Art Unit 2652